Exhibit 10.5

INVESTOR RIGHTS AGREEMENT

     THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is dated as of May 13,
2005 among Healthaxis Inc., a Pennsylvania corporation (the “Company”) and Tak
Investments, Inc., a Delaware corporation (the “Purchaser”). Capitalized terms
used but not defined herein have the meanings ascribed to them in the Stock and
Warrant Purchase Agreement, dated as of February 23, 2005, between the Company
and the Purchaser (the “Stock Purchase Agreement”).


     WHEREAS, the execution of this Agreement is a condition to the Closing
described in the Stock Purchase Agreement.


     NOW THEREFORE, in consideration of the promises and mutual covenants and
agreements hereinafter, the Company and the Purchaser hereby agree as follows:


ARTICLE I.

GENERAL RESTRICTIONS ON TRANSFER

     1.1 Restrictions Generally. The Purchaser shall not directly or indirectly
effect any sale, transfer, assignment, gift, exchange, pledge, hypothecation,
encumbrance or other disposition of any Purchased Securities or Warrant Shares
(collectively, the “Restricted Securities”), or any interest therein, whether
voluntary or involuntary and regardless of the nature or method thereof (other
than an exchange, reclassification or other conversion of the Restricted
Securities into cash, securities or other property pursuant to a merger,
consolidation or recapitalization of the Company) (each, a “Transfer”) during
the one (1)-year period following the Closing Date or otherwise except in
accordance with this Agreement and applicable federal and state securities laws
and regulations. In addition, the Purchaser and the Purchaser’s sole
stockholder, Sharad Tak, agree that the shares of capital stock of the Purchaser
may not be Transferred to persons other than immediately family members of
Sharad Tak without the prior written consent of the Company, and that the
Purchaser may not issue any additional equity securities, as long as the
Transfer restrictions on the Restricted Securities set forth in this Agreement
remain in effect. In the event of a Transfer of shares of capital stock of the
Purchaser, the transferee shall execute an addendum to this Agreement and such
shares shall be similarly bound by the provisions of this Agreement. The
Purchaser and Sharad Tak agree that the stock certificate(s) representing the
shares of capital stock of the Purchaser shall be imprinted with a legend
referencing this Agreement and the restrictions imposed hereby.


ARTICLE II.

RESTRICTIONS ON SALE TRANSACTIONS

     2.1 Transfer Restrictions. Notwithstanding the prohibition on Transfers
provided in Section 1.1, and subject to Sections 2.2 and 2.3 hereof, the
Purchaser may make Transfers of Restricted Securities in an aggregate amount
equal to up to 25% of each of the Purchased Shares, Purchased Warrants and
Warrant Shares; provided, that in the event of such a Transfer, and in the event
such a Transfer


--------------------------------------------------------------------------------

 

is not conducted pursuant to an effective registration statement under the
Securities Act of 1933, as amended, the Purchaser shall provide to the Company
assurances reasonably satisfactory to the Company (including an opinion of
counsel as referenced in Section 2.3) that the Purchaser would not be deemed an
“underwriter” engaged in a “distribution of securities” (as those terms are
commonly used under the Securities Act of 1933 (as defined in Section 2.3)) as a
result of effecting such a Transfer (or related series of Transfers); and
provided further, that notwithstanding anything contained in this Agreement,
under no circumstances may the First Warrant be Transferred at any time without
the Company’s prior written consent.


     2.2 Company’s Right of First Refusal. From and after the first anniversary
of the Closing Date, and until such time as Purchaser together with any of
Purchaser’s Affiliates owns less than 10% of the Common Stock calculated on a
fully-diluted basis (including all outstanding shares of Common Stock and all
outstanding securities of any type that are or may become exercisable for or
convertible into shares of Common Stock (a “Fully-Diluted Basis”)) (the “Minimum
Ownership Interest”), the Purchaser will be subject to the following
restrictions:


          a. Right of First Refusal.


 

          (i) In the event of a proposed Transfer by the Purchaser of Restricted
Securities wherein a single buyer in such transaction would, together with its
Affiliates (a “Private Buyer”), upon consummation beneficially own 1,000,000 or
more shares of Common Stock (including both outstanding shares of Common Stock
and any rights to purchase shares of Common Stock, whether through the exercise
of the Purchase Warrants or otherwise), the Purchaser must first give notice to
the Company (the “Transfer Notice”) which shall include (i) the name and address
of the proposed Private Buyer, (ii) the number of Restricted Securities proposed
to be Transferred (the “Offered Securities”), (iii) the proposed purchase price
thereof (the “Purchase Price”), including the type of consideration, and
(iv) all other material terms and conditions of such offer, including the date
upon which the Purchaser and the proposed Private Buyer reasonably expect to
complete the Transfer (the “Proposed Sale Date”).



 

          (ii) Upon written notice (a “Company Notice”) to the Purchaser within
fifteen (15) Business Days (as defined below) of the Company’s receipt of a
Transfer Notice, the Company or its designee shall have the right to purchase
all (but not less than all) of the Offered Securities on the same terms and
conditions set forth in the Transfer Notice and at the price set forth in the
Transfer Notice. The Company Notice shall constitute an irrevocable commitment
to purchase from the Purchaser the Offered Securities on such terms and
conditions. The purchase of the Offered Securities described in this Section
2.2(a) must be consummated by the Company or its designee before the later of
(1) fifteen (15) Business Days following receipt of the Transfer Notice by the
Company and (2) the Proposed Sale Date; provided that in the event (and only in
the event) that a non-cash payment is being made for the Offered Securities, and
the value of the purchase price has not yet been established, the closing of the
purchase of the Offered Securities under this Section 2.2(a) shall occur
immediately following determination of such purchase price, which determination
shall be made as set forth in Section 2.2(b). If the Company (or its designee)
exercises its rights pursuant to this Section 2.2(a), then any cash payment for
the Offered Securities shall be effected by check or wire transfer against
delivery of the Offered Securities to be purchased at the time of the closing of
the purchase.



2

--------------------------------------------------------------------------------

 

 

          (iii) For purposes of this Agreement, “Business Day” means any day
except Saturday, Sunday and any day which shall be a legal holiday or a day on
which banking institutions in the State of Texas generally are authorized or
required by law or other government actions to close.



          b. Valuation of Property. If the Purchase Price specified in the
Transfer Notice is wholly or partially payable through delivery of a promissory
note, then the Company or its designee may effect payment in the same fashion.
If the Purchase Price specified in the Transfer Notice is payable in property
other than cash or indebtedness, the Company or its designee shall have the
right to pay the Purchase Price in the form of cash equal in amount to the value
of such property. If the Purchaser and the Company (or its designee) cannot
agree on such cash value within fifteen (15) Business Days after the Company’s
receipt of the Transfer Notice, the valuation shall be made by an appraiser of
recognized standing selected by the Purchaser and the Company or, if they cannot
agree on such an appraiser within ten (10) calendar days thereafter, each shall
select an appraiser of recognized standing, and the two appraisers shall
promptly designate a third appraiser of recognized standing, whose appraisal
shall be determinative of such value. The cost of such appraisal shall be shared
equally by the Purchaser and the Company (or its designee). If the time for the
closing of the Company’s (or its designee’s) purchase has expired but for the
determination of the value of the Purchase Price offered by the prospective
transferee(s), then such closing shall be held on or prior to the fifth Business
Day after such valuation shall have been made pursuant to this subsection.


          c. Purchaser’s Right to Sell if Option Not Exercised. If the rights
granted to the Company pursuant to this Section 2.2 are waived, or the Company
(or its designee) fails to exercise such rights, then the Purchaser shall have
the right to effect the Transfer until the later of (1) sixty (60) days from the
date of delivery of the Transfer Notice or (2) the Proposed Sale Date, of all of
the Offered Securities to the Private Buyer specified in the Transfer Notice at
a price no less than the Purchase Price and on terms no more favorable to the
Private Buyer than specified in the Transfer Notice.


     2.3 Transfer Restrictions Generally.


          a. If the Purchaser should decide to Transfer the Restricted
Securities held by it, the Purchaser understands and agrees that it generally
may do so only pursuant to an effective registration statement under the
Securities Act of 1933, as amended (“Securities Act”), to the Company or
pursuant to an available exemption from the registration requirements of the
Securities Act or Rule 144 promulgated under the Securities Act (“Rule 144”) or
any other available exemption from the Securities Act. In connection with any
Transfer of any Restricted Securities other than pursuant to an effective
registration statement or to the Company, the Company may require the transferor
thereof to provide to the Company a written opinion of counsel experienced in
the area of United States securities laws selected by the transferor, the form
and substance of which opinion shall be customary for opinions of counsel in
comparable transactions and reasonably acceptable to the Company, to the effect
that such Transfer does not require registration of such


3

--------------------------------------------------------------------------------

 

transferred securities under the Securities Act; provided, however, that if the
Restricted Securities may be sold pursuant to Rule 144(k), no written opinion of
counsel shall be required from the Purchaser if the Purchaser provides
reasonable assurances that such security can be sold pursuant to Rule 144(k).
Subject to compliance with the other terms of this Agreement, if the Purchaser
provides the Company with an opinion of counsel, the form and substance of which
opinion shall be customary for opinions of counsel in comparable transactions
and reasonably acceptable to the Company, to the effect that the Transfer of the
Restricted Securities may be made without registration under the Securities Act,
or the Purchaser provides the Company with reasonable assurances that the
Restricted Securities can be sold pursuant to Rule 144, the Company shall permit
the Transfer, and, in the case of Common Stock, promptly instruct its transfer
agent to issue one or more certificates in such name and in such denominations
as specified by the Purchaser and without any restrictive legend.
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Restricted Securities may be pledged as collateral in connection with a bona
fide margin account or other lending arrangement.


          b. The Purchaser agrees to the imprinting, so long as is required by
this Section 2.3(b), of the following legend, or a similar legend to the same
effect, on the Restricted Securities:


 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE. ACCORDINGLY, THE SHARES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR IN A TRANSACTION NOT SUBJECT TO THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AS DETERMINED PURSUANT TO AN OPINION OF
COUNSEL REASONABLY ACCEPTABLE TO THE CORPORATION THAT THE PROPOSED TRANSACTION
WILL BE EXEMPT FROM REGISTRATION.



          The Restricted Securities shall not contain the legend set forth above
(i) if in the written opinion of counsel to the Company experienced in the area
of United States securities laws such legend is not necessary given the
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) or
(ii) if such Restricted Securities may be sold pursuant to Rule 144(k). The
Company agrees that it will provide the Purchaser, upon request, with a
certificate or certificates representing shares of Common Stock, free from such
legend at such time as such legend is no longer required hereunder. If such
certificate or certificates had previously been issued with such a legend or any
other legend, the Company shall, at its own expense, upon request and upon the
delivery of the legended certificate(s), reissue such certificate or
certificates free of any legend.


     2.4 Application of Agreement Following Transfers. Notwithstanding any other
provision of this Agreement, the Purchaser may Transfer the Restricted
Securities to an affiliate (as such term is defined in Rule 405 promulgated
under the Securities Act, an “Affiliate”) at any time without compliance with
Sections 2.1 or 2.2, provided, that such Affiliate shall execute an addendum to
this Agreement


4

--------------------------------------------------------------------------------

 

and shall be bound by all of the terms of this Agreement to the same extent as
the Purchaser. In the event of a Transfer of Restricted Securities in accordance
with the terms of this Agreement to a party that is not an Affiliate of the
Purchaser, such Restricted Securities shall no longer be subject to the
restrictions set forth in this Agreement and the transferee shall not otherwise
be a party to, or have any of the rights or obligations hereunder.


ARTICLE III.

SPECIAL CONSENT RIGHTS

     3.1 Special Consent Rights. Throughout the period ending on the earlier of
(a) the second anniversary of the date of registration of the Purchased Shares
and the Warrant Shares pursuant to the Registration Rights Agreement, and (b)
the date on which the Purchaser together with the Purchaser’s Affiliates shall
own in the aggregate neither (i) the Minimum Ownership Interest, nor (ii)
seventy-five percent (75%) or more of the combined number of shares of Common
Stock (x) purchased by the Purchaser pursuant to the Stock Purchase Agreement,
(y) subject to purchase pursuant to the Purchased Warrants from time to time
prior to the Expiration Date of each Purchased Warrant, and (z) issued pursuant
to exercise of the Purchased Warrants from time to time, the Company shall not
consummate any of the following without the prior written consent of the
Purchaser:


          a. any sale by the Company of a substantial portion of its assets or
stock, or any consolidation or merger of the Company with another entity, or any
material acquisition of or by the Company;


          b. any transaction in which operational, managerial or voting control
of the Company is transferred;


          c. the creation of any equity or convertible debt security senior to
the Common Stock;


          d. repurchase or redeem any shares of the Company’s Series A
Convertible Preferred Stock;


          e. enter into a new line of business or effect a material change in
the nature of the Company’s business; or


          f. enter into, or permit any Subsidiary to enter into, any contract,
agreement, understanding or arrangement relating to activities conducted by the
Company or its affiliates outside of the United States, such approval not to be
unreasonably withheld if permitting the Company or a Subsidiary (as applicable)
to do so is in the best interests of the Company and its shareholders.


5

--------------------------------------------------------------------------------

 

ARTICLE IV.

OTHER AGREEMENTS

     4.1 Financial Statements and Other Information. If at any time, the Company
is not subject to Section 13 or 15(d) of the Exchange Act, and for so long as
the Purchaser and the Purchaser’s Affiliates beneficially own in the aggregate
not less than the Minimum Ownership Interest, the Company shall deliver to the
Purchaser, in form and substance satisfactory to the Purchaser:


          a. as soon as available, but not later than ninety (90) days after the
end of each fiscal year of the Company, a copy of the audited consolidated
balance sheet of the Company and its Subsidiaries as of the end of such fiscal
year and the related statements of operations and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous year, all in reasonable detail and accompanied by a management summary
and analysis of the operations of the Company for such fiscal year and by the
opinion of a reputable independent certified public accounting firm which report
shall state without qualification that such financial statements present fairly
the financial condition as of such date and results of operations and cash flows
for the periods indicated in conformity with GAAP applied on a consistent basis;


          b. as soon as available, but in any event not later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year, the unaudited consolidated balance sheet of the Company and its
Subsidiaries, and the related statements of operations and cash flows for such
quarter and for the period commencing on the first day of the fiscal year and
ending on the last day of such quarter, all certified by an appropriate officer
of the Company as presenting fairly the consolidated financial condition as of
such date and results of operations and cash flows for the periods indicated in
conformity with GAAP applied on a consistent basis, subject to normal year-end
adjustments and the absence of footnotes required by GAAP; and


          c. such other information of the type that would satisfy Rule
144A(d)(4)(i).


     4.2 Books and Records. The Company shall keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Company and its Subsidiaries in
accordance with GAAP consistently applied.


     4.3 Inspection. As long as the Purchaser and the Purchaser’s Affiliates
hold in the aggregate not less than the Minimum Ownership Interest, the Company
shall permit representatives of the Purchaser to visit and inspect any of its
properties and make copies of the Company’s corporate and financial records, and
to discuss its affairs, finances and accounts with its directors and officers,
all at such reasonable times during normal business hours and as often as may be
reasonably requested upon reasonable advance notice to the Company. Prior to
exercising rights under this Section, any Person conducting such visit or
inspection shall be required to enter into a confidentiality agreement with the
Company.


     4.4 Board Representation. a. Immediately prior to the Closing, the Board of
Directors of the Company will be comprised of no more than seven members, and
immediately after the Closing, the Board will be comprised of no more than nine
members. The Company agrees that for so long as the Purchaser together with the
Purchaser’s Affiliates owns the Minimum Ownership Interest, the Board will be
comprised


6

--------------------------------------------------------------------------------

 

of no less than three and no more than twelve directors. Immediately after the
Closing, the Company shall fill two newly established seats on its Board of
Directors with two persons designated by the Purchaser, which designees shall
initially be Barry Reisig and another designee reasonably acceptable to the
Company (the “Purchaser Designees”). The Purchaser Designees shall serve in
accordance with the Articles of Incorporation and the Bylaws until the next
succeeding annual meeting of shareholders of the Company to be held after such
election for the purpose of electing directors.


          b. As long as the Purchaser together with the Purchaser’s Affiliates
shall own in the aggregate, as of the last date upon which shareholder proposals
must be submitted to the Company for inclusion in the Company’s proxy statement
relating to the election of directors, not less than the lesser of (i)
twenty-five percent (25%) of the Common Stock on a Fully-Diluted Basis or (ii)
seventy-five percent (75%) or more of the combined number of shares of Common
Stock (x) purchased by the Purchaser pursuant to the Stock Purchase Agreement,
(y) subject to purchase pursuant to the Purchased Warrants from time to time
prior to the Expiration Date of each Purchased Warrant, and (z) issued pursuant
to exercise of the Purchased Warrants from time to time, the Purchaser shall be
entitled to designate to the Board of Directors the Purchaser Designees to serve
as two of the directors of the Company; provided, however that if the total
number of directors of the Company is fixed at greater than nine, then the
Purchaser shall be entitled to designate to the Board of Directors a third
Purchaser Designee to serve as a director of the Company. As long as the
Purchaser and the Purchaser’s Affiliates own in the aggregate not less than the
Minimum Ownership Interest as of the last date upon which shareholder proposals
must be submitted to the Company for inclusion in the Company’s proxy statement
relating to the election of directors, the Purchaser shall be entitled to
designate to the Board of Directors a single Purchaser Designee to serve as one
of the directors of the Company. Provided that such Purchaser Designee(s) meet
the criteria for board nomination set forth in the Company’s Nominating
Committee Charter, the Company shall cause such Purchaser Designee(s) to be
included in the slate of nominees recommended by the Board of Directors to the
Company’s shareholders for election as directors, and the Company shall use its
reasonable best efforts to cause the election of such Purchaser Designee(s),
including using its reasonably best efforts to cause officers of the Company who
hold proxies (unless otherwise directed by the shareholder submitting such
proxy) to vote such proxies in favor of the election of such Purchaser
Designee(s), unless the Board of Directors determines in good faith, with the
written advice of outside counsel, that it would be inconsistent with its
fiduciary duties to take such actions. As long as the Purchaser and the
Purchaser’s Affiliates continue to own in the aggregate not less than the
applicable foregoing percentages of Common Stock, and in the event that a
Purchaser Designee(s) shall cease to serve as a director for any reason, the
Company shall use its reasonable best efforts to cause any vacancy resulting
thereby to be filled by another designee of the Purchaser.


          c. Notwithstanding anything to the contrary contained in this
Agreement, the Company shall provide such reimbursement and compensation to the
Purchaser Designees as is consistent with the reimbursement and compensation
provided to the non-employee members of the Board of Directors.


7

--------------------------------------------------------------------------------

 

          d. As long as the Purchaser and the Purchaser’s Affiliates own in the
aggregate not less than the Minimum Ownership Interest, the Purchaser shall have
the right to designate one observer, who shall initially be Sharad Tak, who
shall have the right to attend all regular, special and telephonic meetings of
the Board of Directors, except to the extent that such attendance would negate
any attorney-client privilege.


     4.5 Offering Notice; Rights of First Offer; Exercise; Closing. a. Except
for (i) Common Stock or options to acquire Common Stock issued pursuant to any
Company Plan or issued to employees, directors or officers of, or consultants
to, the Company or any of its Subsidiaries pursuant to any compensatory plan,
agreement or arrangement approved by the Board of Directors or the Compensation
Committee, (ii) a subdivision of the outstanding shares of Common Stock into a
larger or smaller number of shares of Common Stock, (iii) capital stock issued
upon exercise, conversion or exchange of any security convertible into shares of
Common Stock issued and outstanding on the date of this Agreement or issued in
connection with the Stock Purchase Agreement (including the Warrants), and (iv)
capital stock or securities convertible into capital stock of the Company issued
in consideration of or otherwise relating to an acquisition of any Person,
approved by the Board of Directors, by the Company of another Person ((i)-(iv)
being referred to collectively as “Exempt Issuances”), and subject to any right
of first offer existing on the date of this Agreement, during the eighteen-month
period immediately following the Closing Date, if the Company wishes to issue
any capital stock or any other securities convertible into or exchangeable for
capital stock of the Company (collectively, “New Securities”) to any Person (the
“Third Party Offeree”), then the Company shall offer such New Securities first
to the Purchaser by sending written notice (the “New Issuance Notice”) to the
Purchaser, which New Issuance Notice shall state (x) the number of New
Securities proposed to be issued and (y) the proposed purchase price, or
mechanism for determining the proposed purchase price, per security of the New
Securities (as calculated, the “Proposed Price”). Upon delivery of the New
Issuance Notice, such offer shall be irrevocable unless and until the rights
provided for in Section 4.5(b) shall have been waived or shall have expired.


          b. For a period of five (5) Business Days after the giving of a New
Issuance Notice, the Purchaser shall have the right to purchase up to fifty
percent (50%) of the New Securities less the amount of New Securities purchased
by holders of rights of first offer existing on the date of this Agreement at a
purchase price equal to the Proposed Price and upon the same terms and
conditions set forth in the New Issuance Notice. The Purchaser may transfer all
or any portion of its rights pursuant to this Section 4.5 to any Affiliate of
the Purchaser.


          c. The right of the Purchaser to purchase the New Securities under
subsection (b) above shall be exercisable by delivering written notice of the
exercise thereof, prior to the expiration of the five Business Day period
referred to in subsection (b) above, to the Company, which notice shall state
the amount of New Securities that the Purchaser elects to purchase pursuant to
Section 4.5(b). The failure of the Purchaser to respond within such five
Business Day period shall be deemed to be a waiver of the Purchaser’s rights
under Section 4.5(b), provided that the Purchaser may waive its rights under
Section 4.5(b) prior to the expiration of such five Business Day period by
giving written notice to the Company.


          d. The closing of the purchase of New Securities subscribed for by the
Purchaser under this Section 4.5 shall be held at the executive office of the
Company at 11:00 a.m., local time, on the date of the closing of the sale to the
Third Party Offeree if the Purchaser elect to purchase any of the New Securities
under this Section 4.5, or at such other time and place as the parties to the
transaction may


8

--------------------------------------------------------------------------------

 

agree. At such closing, such New Securities shall be issued free and clear of
all Liens (other than those arising hereunder or under the Transaction Documents
and those attributable to actions by the purchaser thereof) and the Company
shall so represent and warrant, and further represent and warrant that such New
Securities shall be, upon issuance thereof to the Purchaser and after payment
therefor, duly authorized, validly issued, fully paid and non-assessable. The
Company shall deliver certificates representing the New Securities no later than
five (5) Business Days after such closing. The Purchaser shall deliver at the
closing payment in full in immediately available funds for the New Securities
purchased by it. At such closing, all of the parties to the transaction shall
execute such additional documents as are otherwise necessary or appropriate.
Nothing in this Section 4.5 shall prevent or delay the Company from consummating
the closing of the issuance and sale of the New Securities to any Third Party
Offeree; provided that the Company complies with its obligations under this
Section 4.5.


ARTICLE V.

GENERAL PROVISIONS

     5.1 Entire Agreement. This Agreement, together with the other Transaction
Documents, contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, with respect to such matters.


     5.2 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile, provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party (if received by 5:00 p.m. eastern time (“ET”)
where such notice is received) or the first business day following such delivery
(if received after 5:00 p.m. ET where such notice is received); or (iii) one
business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:


          If to the Company:


 

Healthaxis Inc.
7301 North State Hwy 161
Suite 300
Irving, Texas 75039
Telephone: (972) 443-5000
Facsimile: (972) 556-0572 Attention: J. Brent Webb, Esq., General Counsel



9

--------------------------------------------------------------------------------

 

          With a copy to:


 

Locke Liddell & Sapp LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201-6776
Telephone: (214) 740-8000
Facsimile: (214) 756-8675
Attention: John B. McKnight, Esq.



          If to the Purchaser to:


 

Tak Investments, Inc.
400 Professional Drive, Suite 420
Gaithersburg, Maryland 20879
Attention: Sharad Tak



          With a copy to:


 

Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Boulevard
Suite 1400
McLean, Virginia 22102
Attention: Steven L. Meltzer, Esq.
Telecopy: (703) 770-7901



Each party shall provide written notice to the other party of any change in
address or facsimile number in accordance with the provisions hereof.


     5.3 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
both the Company and the Purchaser, or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.


     5.4 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.


     5.5 References. References herein to Sections are to Sections of this
Agreement, unless otherwise expressly provided.


     5.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.
Neither the Company nor the Purchaser may assign this Agreement or any rights or
obligations hereunder without the prior written consent of each of the parties
hereto.


     5.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


10

--------------------------------------------------------------------------------

 

     5.8 Governing Law and Forum. The corporate laws of the Commonwealth of
Pennsylvania shall govern all issues concerning the relative rights of the
Company and the Purchaser as its shareholder. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Texas without regard to the principles of conflicts of law thereof. Any
dispute, difference, controversy or claim arising in connection with or related
or incidental to a matter arising under this Agreement shall be finally settled
using the arbitration provisions set forth in Section 10.8 of the Purchase
Agreement.


     5.9 Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


     5.10 Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.


     5.11 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each party
hereto will be entitled to specific performance of the obligations hereunder
without the showing of economic loss and without any bond or other security
being required. Each of the Company and the Purchaser agree that monetary
damages would not be adequate compensation for any loss incurred by reason of
any breach of its obligations described in the foregoing sentence and hereby
agree to waive in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.


     5.12 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser hereunder or pursuant to the Transaction Documents or
the Purchaser enforces or exercises the Purchaser’s rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared fraudulent
or preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.


11

--------------------------------------------------------------------------------

 

     5.13 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


     5.14 Automatic Adjustments. In the event that the number of shares of
Common Stock is changed into a different number of shares of any class or
classes of stock, whether by subdivision, split, recapitalization,
reclassification, exchange, substitution of otherwise, all references herein to
numbers of shares of Common Stock (or Restricted Securities) and per share
prices of stock shall be appropriately adjusted.


[Remainder of Page Intentionally Left Blank]

12

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Investors Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.


  HEALTHAXIS INC.         By: /s/ James W. McLane    

--------------------------------------------------------------------------------

  Name:  James W. McLane   Title:  Chief Executive Officer                    
TAK INVESTMENTS, INC.         By: /s/ Sharad Tak    

--------------------------------------------------------------------------------

  Name: Sharad Tak    

--------------------------------------------------------------------------------

  Title: President    

--------------------------------------------------------------------------------

     The undersigned sole stockholder of the Purchaser does hereby acknowledge
the receipt of certain benefits derived from the promises and covenants of the
Company owed to the Purchaser under this Agreement, and does hereby agree to be
bound by the terms of Section 1.1 of this Agreement.


  /s/ Sharad Tak  

--------------------------------------------------------------------------------

  Sharad Tak


13

--------------------------------------------------------------------------------